1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10
11   CHESTER RAY WISEMAN,                        )   Case No.: 1:17-cv-01166-AWI-JLT
                                                 )
12                Plaintiff,                     )   NOTICE AND ORDER THAT INMATE CHESTER
                                                 )   RAY WISEMAN, CDC #K-65722, IS NO LONGER
13         v.                                    )   NEEDED AS A WITNESS IN THESE
                                                 )   PROCEEDINGS, AND THE WRIT OF HABEAS
14   J. GONZALEZ,
                                                 )   CORPUS AD TESTIFICANDUM IS
15                Defendant.                     )   DISCHARGED
                                                 )
16                                               )

17
18
19         The Settlement Conference in this matter concluded on January 25, 2019. Plaintiff inmate
20   Chester Ray Wiseman, CDC #K-65722, is no longer needed by the Court as a witness in these
21   proceedings. Accordingly, the writ of habeas corpus ad testificandum as to this inmate is HEREBY
22   DISCHARGED.
23
24   IT IS SO ORDERED.
25      Dated:    January 25, 2019                        /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
